The appellant was tried and convicted of violating the Tick Eradication Law, and his punishment was assessed at a fine of $25.00.
The caption in the transcript shows that the County Court at Law, No. 2, of Harris County, Texas, convened on the 6th day of August, 1934, and adjourned on the 6th day of October, 1934. It appears that the judgment of conviction was entered upon the 23rd day of November, 1934, and on the 28th day of *Page 572 
November, 1934, the appellant entered into a recognizance on appeal. The preceedings not appearing to have been made during the term of court manifested by the caption, the appeal must be dismissed. See Kiel v. State, No. 17,541, delivered April 24, 1935, not yet reported (page 99 of this volume); Hildebrand v. State, 29 S.W.2d 774; Sherwood v. State, 225 S.W. 1101.
It appears from the record that the judgment was entered in vacation and the recognizance was entered into in vacation. Therefore, the appeal is dismissed.
MORROW, P. J., absent.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.